Woods, C. J.
There is evidence tending fairly and fully to support the verdict, and, consequently, notwithstanding.the apparent weight of the conflicting evidence, we can not say that the court erred in overruling the motion for a new trial, unless it be for the admission of improper evidence. The *203action was for services rendered by the appellee in the employment of the appellant.
The appellant was engaged in buying and shipping wheat at Boggstown, a station on the Cincinnati, Indianapolis, St. Louis and Chicago Railroad; and, during the time of his employment by the appellant, the appellee, at the request of the appellant, accepted the position of agent of the railroad company at that station, it being agreed that he should look to the appellant for his compensation for that service as well as for work done directly for the appellant. The appellant denied this agreement, and put in evidence a letter written by the appellee to the president of the; railroad company of the following tenor:
“Dear Sir: — During the two years and nine months I was .agent of the company at Boggstown there were about eleven months of the time I was not in the employ of Mr. Gibson. Will the company pay me for that time, or will I have to look to Mr. Gibson for my pay? You said you would pay me for ■a part of my time,” etc.
The appellee testified that he wrote this letter at the instance and dictation of the appellant, and that he reeeived in response a letter from the superintendent of the company, which, omitting address, date and signature, reads as follows:
“Dear Sir: — In refei’ence to yours of 13th inst. to Mr. Ixxgalls, it is my understaxxding that yoxxwere in Mr. Gibson’s employ dxii’ing the time you were acting as agent. If you will bring or sexid me .a statement showing your settlement with him, and when xxot in his service, I will see what we can do for yoxir claim.”
If, in fact, the first letter was written upon the dictation or at the instance of the appellart (and whether or not this was so was a question for the coux’t below), there was no error in permitting the letter in response to be read.
Judgment affirmed.